DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-10 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, and 10 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 2,982,248 to Hosko.  

Regarding claim 1, Hosko discloses a portable animal retaining device, comprising:
A frame (see Figure 3);
Multiple legs extending from the frame (vertical rods 1, 2, 3, 4);
A substrate extending across the frame (upper plate 16), wherein said substrate comprises an opening for receiving a head of an animal (head hole 29) such that its neck is maintained within the opening of the substrate during an examination (see Figure 3);
Each of said multiple legs connecting to the frame via a joint component (clamps 14). 

Regarding claim 2 (dependent on claim 1), Hosko discloses the frame comprising at least two or more frame components (see Figure 3), each of said two or more frame components connecting together via the joint components (clamps 14).  

Regarding claim 4 (dependent on claim 1), Hosko discloses the multiple legs are adjustable to increase or decrease the distance between the floor and the frame to accommodate varying sizes of animals.  Column 2, lines 60-62 disclose “The heights and spacing of plates 15 and 16, seat 40 and footrest 23 are adjusted to suit the individual monkey”.  

Regarding claim 5 (dependent on claim 1), Hosko discloses an accessory component for receiving and retaining one or more medical equipment accessories.  Both lower plate 15 and upper plate 16 can receive and retain one or more medical equipment accessories.  

Regarding claim 6 (dependent on claim 5), Hosko discloses the accessory component being removably attachable to the frame.  Plates 15 and 16 are removably attachable to the frame via fittings 17.  

Regarding claim 8 (dependent on claim 1), Hosko discloses height-adjustable legs.  Column 2, lines 60-62 disclose “The heights and spacing of plates 15 and 16, seat 40 and footrest 23 are adjusted to suit the individual monkey”.  

Regarding claim 10 (dependent on claim 1), Hosko discloses a head or a neck of the animal being positioned within the opening, such that the legs of the animal rest on a surface (see Figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 9 are rejected under 35 USC 103 as being unpatentable over US Patent Number 2,982,248 to Hosko.  

Regarding claim 3 (dependent on claim 1), Hosko discloses at least two or more interconnecting frame elements (see Figure 3).
Hosko does not explicitly disclose each of said frame components comprising a foldable joint such that the frame maybe collapsible following use for portability of the device.  However, column 1, line 70 to column 2, line 1 discloses that the braces and rods of the frame are connected by conventional clamps 14.  It would be obvious to a person having ordinary skill in the art that clamps 14 can be rotated and moved to collapse the frame for storage or transport.  

Regarding claim 7 (dependent on claim 3), Hosko does not disclose each frame component comprising a sub-joint, wherein the frame component is foldable at the sub-joint for providing a collapsible portable device.  However, the examiner takes official notice that providing foldable joints in frame members to make the frame collapsible is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Hosko to make the frame components foldable in order to make the frame smaller for storage or transport.

Regarding claim 9 (dependent on claim 1), Hosko does not disclose multiple openings in the substrate to receive multiple animals for examination.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to providing multiple head holes 29 to hold additional animals at the same time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642